Exhibit 10.2

Confidential Treatment Requested by Achaogen Inc

 

 

 

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1.  CONTRACT ID CODE

PAGE OF PAGES

1

2

2.  AMENDMENT/MODIFICATION NO.

0027

3.  EFFECTIVE DATE

See Block 16C

4.  REQUISITION/PURCHASE REQ. NO.

OS195778

5.  PROJECT NO. (If applicable)

 

6.  ISSUED BYCODE

ASPR-BARDA

7.  ADMINISTERED BY (If other than Item 6)CODE

ASPR-BARDA

ASPR-BARDA
200 Independence Ave., S.W.
Room 640-G
Washington DC  20201

ASPR-BARDA
200 Independence Ave., S.W.
Room 638-G
Washington DC  20201

8.  NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)

(X)

9A.  AMENDMENT OF SOLICITATION NO.

ACHAOGEN, INC. 1361331
ACHAOGEN, INC.            7000 SHORELINE
7000 SHORELINE CT STE 371
SOUTH SAN FRANCISCO CA  940801957

 

9B.  DATED (SEE ITEM 11)

X

10A.  MODIFICATION OF CONTRACT/ORDER NO.

HHSO100201000046C

CODE1361331

FACILITY CODE

10B.  DATED (SEE ITEM 13)

09/01/2010

11.  THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐

The above numbered solicitation is amended as set forth in Item 14.  The hour
and date specified for receipt of Offers

☐ is extended

☐ is not extended

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following
methods:  (a) By completing
Items 8 and 15, and returning _______________ copies of the amendment; (b) By
acknowledging receipt of this amendment on each copy of the offer submitted; or
(c) By
separate letter or telegram which includes a reference to the solicitation and
amendment numbers.  FAILURE OF YOUR ACKNOWLEDGEMENT TO BE RECEIVED AT
THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE
SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER.  If by
virtue of this amendment you desire to change an offer already submitted, such
change may be made by telegram or letter, provided each telegram or letter makes
reference to the solicitation and this amendment, and is received prior to the
opening hour and date specified.

12.  ACCOUNTING AND APPROPRIATION DATA (If
required)                                          

2017.1992017.25106                                                                                                                      Net
Increase:     [***]

13.  THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS.  IT MODIFIES
THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

CHECK ONE

A.THIS CHANGE ORDER IS ISSUED PURSUANT TO:  (Specify authority) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT
ORDER NO. IN ITEM 10A.

 

 

B.THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office,
appropriation date. etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR
43.103(b).

 

C.THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF:

X

D.OTHER (Specify type of modification and authority)

 

Bilateral:  Mutual Agreement of the Parties and FAR Clause 52.217-7

E.  IMPORTANT:

Contractor

☐ is not

☒ is required to sign this document and return      2      copies to the issuing
office.

14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

Tax ID Number:  68-0533693

DUNS Number:  167293153

The purpose of this modification is to obligate funds in the amount of [***] to

allow for additional Option 1/CLIN 2 costs incurred as a result of updated
rates.

 

A. This modification hereby results in the following increase to the total
contract funding:

 

1. The Total Estimated Cost of the contract is hereby increased by [***], from

[***]to [***].

 

2. The Total Fixed fee remains unchanged at [***].

Continued …

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A.  NAME AND TITLE OF SIGNER (Type or print)

Tobin C. Schilke CFO

16A.  NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

THOMAS P. HASTINGS

15B.  CONTRACTOR/OFFEROR

/s/ Tobin C. Schilke                          
(Signature of person authorized to sign)

15C.  DATE SIGNED

4/28/17

16B.  UNITED STATES OF AMERICA

   /s/ Thomas P. Hastings                               
(Signature of Contracting Officer)

16C.  DATE SIGNED

5/4/17

NSN 7540-01-152-8070
Previous edition unusable

 

STANDARD FORM 30 (REV. 10-83)
Prescribed by GSA
FAR (48 CFR) 53.243

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Achaogen Inc.

 

 

CONTINUATION SHEET

REFERENCE NO. OF DOCUMENT BEING CONTINUED

HHSO100201000046C/0027

PAGE      OF

2

2

NAME OF OFFEROR OR CONTRACTOR

ACHAOGEN, INC. 1361331

 

ITEM NO.

(A)

SUPPLIES/SERVICES

(B)

QUANTITY

(C)

UNIT

(D)

UNIT PRICE

(E)

AMOUNT

(F)

 

 

3. The Total Estimated Cost Plus Fixed Fee is hereby increased by [***], from

[***]to [***].

 

B. All other terms and conditions of the contract remain unchanged.

Delivery: 05/16/2017

Delivery Location Code:  HHS/OS/ASPR

HHS/OS/ASPR

200 C St SW

WASHINGTON DC 20201 US

 

Appr. Yr.:  2017  CAN:  1992017  Object Class:  25106

FOB:  Destination

Period of Performance:  09/19/2010 to 12/31/2017

 

Add Item 6 as follows:

 

 

ASPR-17-01887-

Funds to cover CLN002

(Opt1) Indirect rate adjustment on existing

contract with Achaogen

Contract Number

HHS0100201000046C

Obligated Amount: [***]

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NSN 7540-01-152-8067


 

OPTIONAL FORM 336 (4-86)
Sponsored by GSA
FAR (48 CFR) 53.110

 

 

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.